SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

781
CA 10-02357
PRESENT: SMITH, J.P., CENTRA, FAHEY, GORSKI, AND MARTOCHE, JJ.


JACK D. LIFFITON, PLAINTIFF-APPELLANT,

                     V                                           ORDER

NEW YORK 212, INC., DEFENDANT-RESPONDENT.


JACK D. LIFFITON, PLAINTIFF-APPELLANT PRO SE.

DAVID S. WIDENOR, BUFFALO, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered November 25, 2009. The order partially granted
the summary judgment motion of defendant by dismissing plaintiff’s
first cause of action.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court